Citation Nr: 1824518	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of overpayment of VA benefits in the amount of $2,769.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to February 1978.  He died in October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center/Committee on Waiver, which erroneously paid the month of death check in the amount of $2,769.00 to the appellant as the Veteran's surviving spouse when she and the Veteran had been divorced.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates he was divorced at the time of his death.

2.  In November 2012, the appellant applied for widow's benefits from VA; she indicated she was the Veteran's surviving spouse.  

3.  Pursuant to her application for widow benefits from VA the appellant received the Veteran's benefit for the month in which he died in the amount of $2,769.00.

4.  In March 2013 VA notified appellant that her entitlement to VA benefits had changed and had resulted in overpayment of $2,769.00.

5.  VA did not commit administrative error by issuing the appellant the Veteran's benefit for the month in which he died, which was $2,769.00.


6.  The creation of the overpayment of VA benefits was valid.

7.  The creation of the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the appellant.

8.  The appellant was at fault in the creation of the overpayment.

9.  The appellant's claim of financial hardship is outweighed by the fault and unjust enrichment attributed to her in this case.

10.  Repayment of the overpayment debt would not deprive the appellant of the basic necessities of life and would not defeat the purpose which the benefit was intended.

11.  The failure of the VA to insist upon its right to repayment of the overpayment would result in unjust enrichment of the Veteran.

12.  The appellant has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.


CONCLUSION OF LAW

The criteria for a waiver of overpayment of VA benefits in the amount of $2,769.00 have not been met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply to cases involving the validity of a debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.

Legal Criteria, Factual Background and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions. 

First, VA must determine if the overpayment at issue was validly created.  Id. at 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

Any indebtedness of a claimant can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the U.S. Government. 

In this determination, the Board must consider the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.965(a).

In weighing the fault of the debtor against VA's fault; it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous.

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan, 10 Vet. App. at 174-75).  "Knowledge" is defined as "[a]n act or state of knowing or understanding."  Black's Law Dictionary at 784 (5th ed. 1979).  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Id. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOPGREC 2-90 (March 20, 1990)).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan, 10 Vet. App. 171 (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In this case, the Veteran died in October 2012.  According to his death certificate, he was divorced at the time of his death.  The informant on the death certificate was the Veteran's niece and caregiver, E.J.  Documentation in the file shows E.J. made arrangements and paid for the Veteran's funeral.  In November 2012, the appellant submitted an application to VA for widow's benefits and indicated she was the Veteran's surviving spouse.  In November 2012, in response to the appellant's application, VA notified her that as the surviving spouse of the Veteran she would receive the Veteran's benefit for the month in which he died, which was $2,769.00.

In March 2013 VA sent a letter to the appellant explaining that her entitlement to VA benefits had changed and as a result she had been paid $2,769.00 more than she was entitled to receive.  Options were given to her for repayment of the debt.  The letter also notified her of the right to dispute the debt and the right to request waiver.  In April 2013 the appellant was sent a letter asking her to pay the debt in full or contact VA to establish a repayment plan.  In May 2013 the debt was referred to the Committee on Waivers and Compromises.  The appellant submitted a financial status report (date stamped as received May 9, 2013 and in June 2013), in which she reported monthly expenses in excess of her monthly income.  
The appellant contends that collection of the debt would create an undue hardship on her.  She also denies that she was at fault in creating the overpayment or was unjustly enriched.

In July 2013 VA notified the appellant that her request for waiver of compensation benefit debt in the amount of $2,769.00 was denied.  The Committee considered the appellant's fault in the creation of the debt to be significant.  The appellant was erroneously paid the month of death check as the surviving spouse of the Veteran because she and the Veteran were divorced at the time of his death and therefore she was not entitled to the benefit.  It was the appellant's responsibility to return the funds to which she was not entitled.  The overpayment was created when she chose not to return the funds.  The Committee determined that she knew of her responsibility regarding the funds.  The Committee carefully considered all the elements that assist in defining equity and good conscience, which include fault, unjust enrichment and undue financial hardship.

The overpaid funds increased the appellant's assets, and she gained financially at the government's expense.  The Committee on Waivers determined the appellant realized an unjust enrichment at government expense.  To repay the debt would not defeat the purpose of what the benefit was intended; fault and unjust enrichment outweigh financial hardship.  A government debt must be given the same consideration as any other debt.  In equity and good conscience, a waiver in this case could not be granted.

The appellant, in her August 2013 notice of disagreement noted that the Veteran was her husband and that they were never divorced and lived as husband and wife for many years, but were separated for a time because of his conditions, but they never divorced.  In an August 2013 Statement of Marital Relationship, the appellant noted that she and the Veteran began living as husband and wife in August 1972, in Louisiana.  She noted that after she and the Veteran began living together she always used his last name. (The appellant submitted a copy of her social security card bearing the Veteran's surname.)  She stated that she and the Veteran had lived together continuously from August 1972 until the date of the Veteran's death.  She further noted that she and the Veteran lived as husband and wife in the state of Louisiana from August 1972 to the Veteran's death in October 2012.  These assertions by the appellant are inconsistent with the record with regard to her relationship and living arrangements with the Veteran during his lifetime.

In that same August 2013 Statement of Marital Relationship, the appellant noted that she lived with other persons as husband and wife.  Specifically, she noted she was married to J.T.C. from July 1957 to June 1959, with the marriage ending in divorce; from August 1964 to January 1967 she was married to S.P., with the marriage ending in divorce; and from December 1967 to October 2012 she was married to R.W., and that marriage ended in divorce.

VA sent the appellant a letter in October 2013 expressing the need for additional evidence to support her claim.  VA specifically requested the following:

Please have two acquaintances complete and return the enclosed VA Form 21-4171, Supporting Statement Regarding Marriage, to assist in establishing your common law marriage.  Please have...(the Veteran's niece, caregiver, and power of attorney) fill out one of the forms

The address on the Veteran's death certificate does not match the address you claim that you lived with him... Please explain this and submit evidence that may prove you and the veteran held themselves out to the public as married such as: lease agreements; joint bank statements; utility bills; tax returns; insurance forms; employment records, and any other document requiring the individual to indicate marital status.

In November 2013 and February 2014 VA memorandums, the Committee on Waivers and Compromises affirmed the July 2013 initial waiver decision.  The Committee on Waivers and Compromises noted review of the appellant's/debtor's statement that indicated disagreement with the waiver decision and found no basis for modifying or reversing the previous decision.  

On review, the Board finds that the appellant is at fault in the creation of the debt.  The appellant did not respond to VA's request for additional evidence to support her claim of entitlement to the Veteran's month of death benefit as his surviving spouse.  There is a substantial amount of evidence of record against finding that the appellant was married to the Veteran at the time of his death.  For example, compensation and award documents dated September 1987, March 1989, June 1989, February 1991, May 1991, November 1998, January 2000 and February 2005 indicate the Veteran was not married; May and June 1988 VA outpatient treatment reports list a cousin as the Veteran's next of kin; in August and December 1990 VA hospital discharge summaries the Veteran reported he was divorced; a December 2010 VA compensation examination for aid and attendance or housebound notes the Veteran lived alone, and his niece prepared his meals and medication; the appellant was not the Veteran's caretaker or power of attorney prior to his death; the Veteran's death certificate (date of death is October 2012) shows he was divorced; and the appellant did not pay the Veteran's funeral or burial expenses.  Notably, it is noted in the February 2014 Supplemental Statement of the Case that on January 21, 1989 the Veteran reported that he was divorced; on December 12, 1990, he reported that he was divorced; and on November 1996, he enrolled in direct deposit enclosing a copy of a voided check showing his name and another person's, other than the appellant.  In addition, review of the emergency contact information at a VA Medical Center where the Veteran received ongoing treatment shows a person other than the appellant as his emergency contact.  The appellant's marriage certificate (of record), showing that she and the Veteran were married is not sufficient evidence to reverse the determination that the Veteran was divorced at the time of his death.

The preponderance of the evidence supports that the appellant was not married to or the spouse of the Veteran at the time of his death; therefore she was not entitled to the Veteran's month of death benefit.  As such, the debt is valid, thereby creating an overpayment of $2,769.00.  See Dent, 27 Vet. App. at 384.  Notably, the debt was not the result of any administrative error by VA, as the appellant knew the award was erroneous, and her actions contributed to payment pursuant to the erroneous award.  Inasmuch as there has been no determination that the creation of the debt involved fraud, misrepresentation or bad faith, the appellant nonetheless was unjustly enriched at the government's expense, and recovery of the debt would not be against equity and good conscience.  While the appellant claims that repayment of the debt will cause a financial hardship, fault and unjust enrichment outweigh any such claim.  Furthermore, repayment of the debt does not defeat the purpose of the benefit.  There is no evidence that the appellant relinquished a valuable right; therefore, the changed position standard does not apply.  Weighing all of the elements, collection of the debt in this instance is not against the principals of equity and good conscience.

Accordingly, the Board finds that entitlement to a waiver of overpayment of VA benefits in the amount of $2,769.00 must be denied.





ORDER

The appeal is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


